     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 1 of 9 Page ID #:486



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 5   Assistant United States Attorney
     Public Corruption and Civil Rights Section
 6        1500 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2091
 8        Facsimile: (213) 894-2927
          Email:     mack.jenkins@usdoj.gov
 9                   veronica.dragalin@usdoj.gov
                     melissa.mills@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12

13                          UNITED STATES DISTRICT COURT

14                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,              No. CR 20-326-JFW

16             Plaintiff,                   PROTECTIVE ORDER REGARDING
                                            DISCOVERY CONTAINING PERSONAL
17             v.                           IDENTIFYING INFORMATION AND
                                            COOPERATING WITNESS INFORMATION
18 JOSE LUIS HUIZAR,

19             Defendant.

20

21        The Court has read and considered the parties’ Stipulation for

22   a Protective Order Regarding Discovery Containing Personal

23   Identifying Information and Cooperating Witness Information, filed

24   by the government and defendant JOSE LUIS HUIZAR (“defendant”) in

25   this matter on August 3, 2020, which this Court incorporates by

26   reference into this order, and FOR GOOD CAUSE SHOWN the Court hereby

27   FINDS AND ORDERS as follows:

28        1.    The government’s discovery in this case relates to
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 2 of 9 Page ID #:487



 1   defendant’s alleged crime, that is Racketeering Conspiracy, in

 2   violation of 18 U.S.C. § 1962(d).

 3        2.    A protective order for the discovery is necessary so that

 4   the government can produce to the defense materials regarding

 5   confidential informants or cooperating witnesses who participated in

 6   the government’s investigation and who may testify at trial.

 7   Because these materials could be used to identify the confidential

 8   informants or cooperating witnesses, the Court finds that the

 9   unauthorized dissemination or distribution of the materials may

10   compromise the ability of such persons to participate effectively in

11   future investigations in an undercover capacity and/or may expose

12   him/her and their families to potential safety risks.

13        3.    A protective order for the discovery is also necessary so

14   that the government can produce to the defense materials containing

15   third parties’ PII.    The Court finds that disclosure of this

16   information without limitation risks the privacy and security of the

17   information’s legitimate owners.       Because the government has an

18   ongoing obligation to protect third parties’ PII, the government

19   cannot produce to defendant an unredacted set of discovery

20   containing this information without this Court entering the

21   Protective Order.    Moreover, PII makes up a significant part of the

22   discovery in this case and such information itself, in many

23   instances, has evidentiary value.          If the government were to attempt

24   to redact all this information in strict compliance with Federal

25   Rule of Criminal Procedure 49.1, the Central District of

26   California’s Local Rules regarding redaction, and the Privacy Policy

27   of the United States Judicial Conference, the defense would receive

28   a set of discovery that would be highly confusing and difficult to

                                            2
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 3 of 9 Page ID #:488



 1   understand, and it would be challenging for defense counsel to

 2   adequately evaluate the case, provide advice to defendant, or

 3   prepare for trial.

 4        4.    The purpose of this Protective Order is therefore to

 5   (a) allow the government to comply with its discovery obligations

 6   while protecting this sensitive information from unauthorized

 7   dissemination, and (b) provide the defense with sufficient

 8   information to adequately represent the defendant.

 9        5.    Accordingly, the discovery that the government will

10   provide to defense counsel in the above-captioned case will be

11   subject to this Protective Order, as follows:

12              a.   As used herein, “Cooperator Materials” includes any

13   information relating to a confidential informant’s or cooperating

14   witness’s prior history of cooperation with law enforcement, prior

15   criminal history, statements, or any other information that could be

16   used to identify a confidential informant or cooperating witness,

17   such as a name, image, address, date of birth, or unique personal

18   identification number, such as a Social Security number, driver’s

19   license number, account number, or telephone number.

20              b.   As used herein, “Sensitive Materials” includes any

21   information that can be used to identify a person, including a name,

22   address, date of birth, Social Security number, driver’s license

23   number, telephone number, account number, email address, or personal

24   identification number, and other information that is sensitive in

25   nature, such that if it were disclosed in the public domain it could

26   unnecessarily cause personal, business, or legal harm.

27              c.   “Defense Team” includes (1) defendant’s counsel of

28   record (“defense counsel”); (2) other attorneys at defense counsel’s

                                            3
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 4 of 9 Page ID #:489



 1   law firm who may be consulted regarding case strategy in this case;

 2   (3) defense investigators who are assisting defense counsel with

 3   this case; (4) retained experts or potential experts; and

 4   (5) paralegals, legal assistants, and other support staff to defense

 5   counsel who are providing assistance on this case.          The Defense Team

 6   does not include defendant, defendant’s family members, or any other

 7   associates of defendant.

 8              d.   The government is authorized to provide defense

 9   counsel with Cooperator Materials and Sensitive Materials marked

10   with the following legend for Cooperator Materials and Sensitive

11   Materials, respectively: “SUBJECT TO PROTECTIVE ORDER – Cooperator

12   Material” and “SUBJECT TO PROTECTIVE ORDER – Sensitive Material.”

13   The government may put that legend on the digital medium (such as

14   DVD or hard drive) or simply label a digital folder on the digital

15   medium to cover the content of that digital folder.          The government

16   may also redact any PII contained in the production of Cooperator

17   Materials and Sensitive Materials.

18              e.   If defendant objects to a designation that material

19   contains Cooperator Materials or Sensitive Materials, the parties

20   shall meet and confer.     If the parties cannot reach an agreement

21   regarding the defendant’s objection, the defendant may apply to this

22   Court to have the designation removed.

23              f.   Defendant and the Defense Team shall use the

24   Cooperator Materials and Sensitive Materials solely to prepare for

25   any pretrial motions, plea negotiations, trial, sentencing hearing,

26   and appellate and post-conviction proceedings.         Defendant and the

27   Defense Team shall not provide Cooperator Materials and Sensitive

28   Materials to anyone not part of the Defense Team.

                                            4
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 5 of 9 Page ID #:490



 1              g.   The Defense Team shall not permit anyone, including

 2   defendant, other than the Defense Team to have possession of

 3   Cooperator Material, while outside the presence of the Defense Team.

 4   Defendant may see and review Cooperator Material only in the

 5   presence of the Defense Team, and the Defense Team shall ensure that

 6   defendant is never left alone with any Cooperator Material.           At the

 7   conclusion of any meeting with defendant at which defendant is

 8   permitted to view Cooperator Material, defendant must return any

 9   Cooperator Material to the Defense Team, who shall take all such

10   materials with counsel.     Defendant may not take any Cooperator

11   Material out of the room in which defendant is meeting with the

12   Defense Team.   At no time, under no circumstance, will any

13   Cooperator Material be left in the possession, custody, or control

14   of defendant, regardless of the defendant’s custody status.

15              h.   Defendant may see and review Cooperator Material as

16   permitted by this Protective Order, but defendant may not copy,

17   keep, maintain, or otherwise possess any Cooperator Material in this

18   case at any time.    Defendant also may not write down or memorialize

19   any data or information contained in the Cooperator Material.

20              i.   The Defense Team may review Cooperator Materials and

21   Sensitive Materials with a witness or potential witness in this

22   case, including defendant.      A member of the Defense Team must be

23   present if Cooperator Materials and Sensitive Materials is being

24   shown to a witness or potential witness.        Before being shown any

25   portion of Cooperator Materials and Sensitive Materials, however,

26   any witness or potential witness must be informed of, and agree to

27   be bound by, the requirements of the Protective Order.           No member of

28   the Defense Team shall permit a witness or potential witness to

                                            5
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 6 of 9 Page ID #:491



 1   retain Cooperator Materials and Sensitive Materials or any notes

 2   generated from Cooperator Materials and Sensitive Materials.

 3              j.    The Defense Team shall maintain Cooperator Materials

 4   and Sensitive Materials safely and securely, and shall exercise

 5   reasonable care in ensuring the confidentiality of those materials

 6   by (1) not permitting anyone other than members of the Defense Team,

 7   defendant, witnesses, and potential witnesses, as restricted above,

 8   to see Cooperator Materials and Sensitive Materials; (2) not

 9   divulging to anyone other than members of the Defense Team,

10   defendant, witnesses, and potential witnesses, the contents of

11   Cooperator Materials and Sensitive Materials; and (3) not permitting

12   Cooperator Materials to be outside the Defense Team’s offices,

13   homes, vehicles, or personal presence.        Cooperator Materials and

14   Sensitive Materials shall not be left unattended in any vehicle.

15              k.    To the extent that defendant, the Defense Team,

16   witnesses, or potential witnesses create notes that contain, in

17   whole or in part, Cooperator Materials and Sensitive Materials, or

18   to the extent that copies are made for authorized use by members of

19   the Defense Team, such notes, copies, or reproductions become

20   Cooperator Materials and Sensitive Materials subject to the

21   Protective Order and must be handled in accordance with the terms of

22   the Protective Order.

23              l.    The Defense Team shall use Cooperator Materials and

24   Sensitive Materials only for the litigation of this matter and for

25   no other purpose.    Litigation of this matter includes any appeal

26   filed by defendant and any motion filed by defendant pursuant to 28

27   U.S.C. § 2255.

28

                                            6
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 7 of 9 Page ID #:492



 1              m.   In the event that defendant needs to file Cooperator

 2   Materials or Sensitive Materials with the Court or divulge the

 3   contents of Cooperator Materials or Sensitive Materials in court

 4   filings, defendant shall either (1) make the filing under seal and

 5   note it is pursuant to the Protective Order or (2) before filing,

 6   provide advance written notice to the government of defendant’s

 7   intent to publicly file Cooperator Materials or Sensitive Materials

 8   to afford the government an opportunity to object or otherwise

 9   respond to such intention.      The parties shall attempt to reach an

10   agreement and make all reasonable attempts to limit the divulging of

11   Cooperator Materials or Sensitive Materials by redaction.           If the

12   parties cannot reach an agreement regarding the proposed filing, the

13   government may apply to the Court to have the filing redacted or

14   sealed before it is filed.

15              n.   Cooperator Materials and Sensitive Materials

16   inadvertently produced in the course of discovery prior to entry of

17   the Protective Order shall be subject to the terms of this

18   Protective Order.    If Cooperator Materials or Sensitive Materials

19   was inadvertently produced prior to entry of the Protective Order

20   without being marked “SUBJECT TO PROTECTIVE ORDER,” the government

21   shall reproduce the material with the correct designation and notify

22   defense counsel of the error.      The Defense Team shall take immediate

23   steps to destroy the unmarked material, including any copies.

24              o.   Upon the final disposition of this case, Cooperator

25   Materials and Sensitive Materials shall not be used by the Defense

26   Team, in any way, in any other matter, absent a court order.            All

27   materials designated subject to the Protective Order maintained in

28   the Defense Team’s files shall remain subject to the Protective

                                            7
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 8 of 9 Page ID #:493



 1   Order unless and until such order is modified by court order.            Upon

 2   request by the government, within 30 days of the conclusion of

 3   appellate and post-conviction proceedings, defense counsel shall

 4   return all Cooperator Materials and Sensitive Materials, or certify

 5   that such materials are being kept pursuant to the California

 6   Business and Professions Code and the California Rules of

 7   Professional Conduct.

 8                p.   In the event that there is a substitution of counsel

 9   prior to when such documents must be returned, new defense counsel

10   must be informed of, and agree in writing to be bound by, the

11   requirements of the Protective Order before the undersigned defense

12   counsel transfers any Cooperator Materials and Sensitive Materials

13   to the new defense counsel.      New defense counsel’s written agreement

14   to be bound by the terms of the Protective Order must be returned to

15   the Assistant U.S. Attorney assigned to the case.          New defense

16   counsel then will become the Defense Team’s custodian of materials

17   designated subject to the Protective Order and shall then become

18   responsible, upon the conclusion of appellate and post-conviction

19   proceedings, upon request by the government, for returning to the

20   government, certifying the destruction of, or retaining pursuant to

21   the California Business and Professions Code and the California

22   Rules of Professional Conduct all Cooperator Materials and Sensitive

23   Materials.

24   //

25   //

26   //

27   //

28   //

                                            8
     Case 2:20-cr-00326-JFW Document 47 Filed 08/03/20 Page 9 of 9 Page ID #:494



 1              q.    Defense counsel shall advise defendant and all

 2   members of the Defense Team of their obligations under the

 3   Protective Order and ensure their agreement to follow the Protective

 4   Order, prior to providing defendant and members of the Defense Team

 5   with access to any materials subject to the Protective Order.

 6        IT IS SO ORDERED.

 7
     August 3, 2020
 8   DATE                                       HONORABLE JOHN F. WALTER
                                                UNITED STATES DISTRICT JUDGE
 9

10

11

12   Presented by:

13

14   MACK E. JENKINS
     VERONICA DRAGALIN
15   MELISSA MILLS
     Assistant United States Attorney
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
